         Case 4:21-cv-04689-HSG Document 20 Filed 09/09/21 Page 1 of 6




     Margaret A. McLetchie
 1
     McLetchie Law
 2   2700 N. Main St., Suite 420
     Santa Ana, CA 92705
 3   T: (714) 232-8675
     E: maggie@nvlitigation.com
 4
     CA Bar No.: 223240
 5
     Aurore DeCarlo
 6   C.A. GOLDBERG, PLLC
7    16 Court Street, 33rd Floor
     Brooklyn, NY 11241
 8   T: (646) 666-8908
     E: carrie@cagoldberglaw.com
 9   NYS Bar No. 4096517
10   (Pro hac vice)
     Attorneys for Plaintiff, Mollie Winninger
11
                              UNITED STATES DISTRICT COURT
12                          NORTHERN DISTRICT OF CALIFORNIA
13
      MOLLIE WINNINGER, an individual,               Case. No.: 4:21-cv-04689-HSG
14
                     Plaintiff,
15           vs.
16
     CASSIUS SCOTT, as an individual,                STIPULATED REQUEST FOR AN
17   KAISER FOUNDATION HOSPITALS, and                ORDER CHANGING TIME
     THE PERMANENTE MEDICAL GROUP,                   PURSUANT TO LR 6-2(A) ; ORDER
18   INC.,
19                                                   Judge: The Hon. Haywood S. Gilliam, Jr.
                     Defendants.
20
21
22
23
24
25
26
27
28


                                                 1
Case 4:21-cv-04689-HSG Document 20 Filed 09/09/21 Page 2 of 6
Case 4:21-cv-04689-HSG Document 20 Filed 09/09/21 Page 3 of 6
Case 4:21-cv-04689-HSG Document 20 Filed 09/09/21 Page 4 of 6
Case 4:21-cv-04689-HSG Document 20 Filed 09/09/21 Page 5 of 6
Case 4:21-cv-04689-HSG Document 20 Filed 09/09/21 Page 6 of 6




9/9/2021
